Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144970                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  IN RE PAROLE OF GEORGE GARZA TORRES.                                                                                 Justices

  _________________________________________
  BAY COUNTY PROSECUTOR,
           Appellee,
  v                                                                  SC: 144970
                                                                     COA: 303576
Bay CC: 10-001001-AP
  GEORGE GARZA TORRES,
           Appellant,
  and
  PAROLE BOARD,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 1, 2012 order
  of the Court of Appeals is considered, and it is DENIED as moot. The Parole Board
  rescinded the prisoner’s parole pursuant to MCL 791.236(2).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk